Citation Nr: 0008158	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-21 407	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES


1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of an 
injury to the right tympanic membrane.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for residuals of an 
injury to the cervical spine.

5.  Entitlement to service connection for residuals of an 
injury to the thoracic spine.

6.  Entitlement to service connection for residuals of a head 
injury, with recurrent headaches.

7.  Entitlement to service connection for a gastrointestinal 
disability.

8.  Entitlement to an increased disability evaluation for 
residuals of a medial meniscectomy, with patellofemoral 
syndrome of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to August 
1997.

This appeal stems from a March 1998 rating decision of the 
Chicago, Illinois RO that denied entitlement to service 
connection for residuals of injuries to the cervical spine, 
thoracic spine, right tympanic membrane and head, with 
recurrent headaches; hypertension; a gastrointestinal 
disability; and a left knee disability.  Service connection 
was granted for residuals of a medial meniscectomy, with 
patellofemoral syndrome of the right knee, and a 10 percent 
evaluation was assigned thereto.  The veteran has appealed 
the foregoing denials of service connection, and the rating 
assigned to the right knee.

As discussed infra, the Board of Veterans' Appeals (Board) 
finds that additional development is needed with respect to 
the veteran's claims, except for the claims of entitlement to 
service connection for hypertension and residuals of an 
injury to the right tympanic membrane.  Therefore, those 
issues will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the two issues decided herein has been 
obtained.

2.  There is not a reasonable possibility of valid claims 
concerning whether hypertension or an injury to the right 
tympanic membrane were incurred in, or aggravated by, 
service.


CONCLUSION OF LAW

Well-grounded claims of entitlement to service connection for 
hypertension and injury to the right tympanic membrane have 
not been presented.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, claims which are plausible.  If he has not presented 
a well-grounded claim in any instance, his appeal must fail 
as to that issue.  In such a case, there is no duty to assist 
him further in the development of such claim because such 
additional development would be futile.  38 U.S.C.A. § 5107.  
As will be explained below, we find that neither of the 
veteran's service-connection claims for hypertension or an 
injury to the right tympanic membrane is well grounded.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Special presumptive provisions 
provide that if cardiovascular-renal disease, including 
hypertension, becomes manifest to a degree of 10 percent 
within one year of separation from service, such disability 
will be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).

In determining whether claims are well grounded, the Board is 
generally required to presume the truthfulness of the 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  An appellant's 
statement, however, about what a physician told him or her 
does not constitute the requisite medical evidence of a 
medical diagnosis or of medical etiology, for purposes of 
determining whether a claim is well-grounded.  Robinette at 
77.

Service medical records contain a May 1994 audiogram report 
notes that the veteran was routinely exposed to hazardous 
noise.  In December 1994 the veteran's blood pressure was 
measured at 144/70, in March 1995 it was 128/74, and in April 
1995 it was found to be 124/80.  In December 1995 the veteran 
reported that for four days he had had cold/flu symptoms.  On 
evaluation the tympanic membrane(s) were opaque; blood 
pressure was 132/78.  An undated medical history record, 
apparently created some time during or after May 1996, 
records a blood pressure reading of 144/70.  In January 1997 
blood pressure was measured at 126/82, and in April 1997 it 
was 110/83.  The August 1997 separation examination report 
reveals that blood pressure was 128/66.  The ear drums and 
vascular system were objectively normal.

The veteran was examined by VA in December 1997, at which 
time the examiner reportedly reviewed the claims file.  The 
veteran alleged that in service he had been diagnosed with 
hypertension, but admitted that he had not received 
medication for such a condition.  Objectively, the tympanic 
membranes were normal; there was no discharge or perforation.  
Evaluation of the cardiovascular system was essentially 
negative.  Blood pressure in the supine position was 134/86; 
in the sitting position it was 132/84, and while standing was 
134/84.  The examiner stated that there was no evidence of 
hypertension: it was normal examination.

A VA audiometric examination was conducted in December 1997, 
at which time the veteran reported having been exposed to 
hazardous noise in service during a live mortar exercise, 
with resultant bleeding [from the ear].  The veteran also 
noted a history of unprotected exposure to hazardous noise--
i.e. having been in the infantry for three years.  The 
examiner stated, upon evaluation, that the veteran did not 
experience tinnitus.

At a July 1998 RO hearing the veteran indicated that he had 
been present in service on a mortar range with "live fire," 
and had been "right next to the mortar."  He had had ear 
plugs, he said, but the one in the right ear "slipped out."  
He indicated that he was told to complete the live fire 
[exercise] without the ear plug.  Afterwards, his ear was 
reportedly leaking fluid and "bleeding a little."  He said 
that it does not bleed anymore, but would leak fluid.  He 
asserted that he would experience a slight ringing in his ear 
whenever he would hear any kind of "slightly loud noise."  
Such ringing would probably last for a few minutes, he 
reported.  In a quiet setting, however, he indicated that he 
would be "fine."  He testified that during his separation 
examination he was diagnosed with hypertension.

At a January 2000 Travel Board hearing the veteran generally 
testified about issues other than those involving 
hypertension or the right tympanic membrane.

In this case, the veteran has failed to submit evidence to 
well ground his service-connection claims either for 
hypertension or residuals of an injury to the right tympanic 
membrane.

For VA purposes, under the regulations in effect when the 
veteran filed his claim in 1997, hypertension is considered 
to be a disability where diastolic blood pressure readings 
are persistently 100 or more.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cox v. Brown, 5 Vet. App. 95, 99 
(1993); 38 C.F.R. § 4.104 Diagnostic Code 7101 (1997).  Under 
the new regulations, hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The term 
"hypertension" under the new regulations, means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  See 62 Fed. Reg. 
65207-224 (1997) (amending the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, pertaining to cardiovascular 
disabilities, effective January 12, 1998); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (the veteran is entitled to 
have whichever set of regulations apply which most favor his 
claim).

Aside from whether the Board can "render" a diagnosis of 
hypertension, such readings, under either set of regulations, 
have never been shown.  Cox; cf. Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In any event, regardless of a couple of 
systolic readings that may or may not be interpreted by a 
qualified medical expert as elevated, the veteran was not 
diagnosed in service with hypertension.  The veteran's 
assertion, that he was told during his separation 
examination, that he has hypertension, is insufficient 
evidence to well ground this claim.  The veteran is a 
layperson and cannot provide such a nexus, simply upon his 
own word without documented medical evidence from a qualified 
professional.  Robinette, supra; see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, the veteran does not 
currently have a diagnosis of hypertension.  Without that, he 
cannot well ground this claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

Similarly, the veteran's claim regarding residuals of an 
injury to his right tympanic membrane is unsupported by any 
medical evidence.  Although service medical records do note 
that he was exposed to hazardous noise, there are no findings 
regarding the alleged injury in question or damage to that 
membrane.  Even if, for purposes of determining whether this 
claim is well grounded, the Board presumes the veteran's 
assertion regarding the injury to be true, there are no 
findings postservice of a current disability involving the 
right tympanic membrane.  The veteran's assertion that he has 
ringing in his ears, but only after a recent loud noise, is 
insufficient to well ground the claim.  He has no actual 
evidence of a current medical diagnosis or medical evidence 
linking such symptoms to service.  The December 1997 VA 
examination of the right tympanic membrane was negative, and 
thus this claim is implausible.

Since these two claims are not well grounded, they must, 
accordingly, be denied.  38 U.S.C.A. § 5107.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Edenfield v. Brown, 8 Vet. 
App. 384 (1995).

Since the service-connection issues in this case are not held 
to be well grounded, the benefit-of-the-doubt rule does not 
apply.  Holmes v. Brown, 10 Vet. App. 38 (1997).


ORDER

Entitlement to service connection for hypertension and for 
residuals of an injury to the right tympanic membrane is 
denied.


REMAND

The veteran's complaints regarding his service-connected 
right knee disability are similar to those addressed in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals, or 
"Court") held that in evaluating a service-connected left 
shoulder disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court found that Diagnostic Code 5201 does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed such concerns, 
including whether the shoulder joint exhibited weakened 
movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any weakened 
movement, excess fatigability or incoordination.  An 
examination is likewise necessary in the instant case to 
address these concerns regarding the veteran's right knee.

One of the copies of the December 1997 VA examination report 
that is in the claims file contains statements to the effect 
that some radiological studies had been undertaken involving 
the veteran's gastrointestinal tract, back, neck and knees.  
It was indicated that the actual films were unavailable for 
interpretation, but that "when" they were returned, an 
interpretation would be rendered and recorded.  The 
examination report itself indicates that although the claims 
file was reviewed, there was no additional evidence.  Based 
upon the date of the incomplete x-ray reports, it would 
appear that such radiological evidence had been unavailable 
for review by the examiner.

Pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1992), such 
VA medical evidence is deemed to be currently of record.  
Regardless of whether the respective service-connection 
claims may ultimately prove to be well grounded, obtaining 
such recent postservice VA evidence--especially in light of 
the one-year presumptive provisions--is necessary.  See 
38 C.F.R. §§ 3.307, 3.309.  The "entire" record cannot be 
reviewed until such evidence is obtained, or at least an 
attempt is made to obtain it.  The phrasing of the incomplete 
radiological reports indicates that it is likely more 
complete versions may now be available.  The Board also 
considers the claim for the head injury to be intertwined 
with the issues involving the same alleged accident that was 
said to have injured the back and neck.  Thus, since those 
latter claims must be deferred pending an attempt to obtain 
the VA x-ray reports, the claim for a head injury is 
appropriately deferred as well.

To ensure that the VA has properly developed the facts in 
this case with respect to the service connection issues, and 
met its duty to assist the veteran in developing the facts 
pertinent to the increased-rating claim, the case is REMANDED 
to the RO for the following development:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment of any VA 
and non-VA health care providers, if any, 
who have treated him for his service-
connected right knee disability since 
January 2000.  After securing any 
necessary releases, the RO should obtain 
these records and associate them with the 
claims folder.

2.  The RO should contact the John 
Cochran VA Medical Center and attempt to 
obtain all of the completed VA 
radiological reports from the December 
1997 examination for which there had been 
a pending interpretation.

3.  The veteran should be provided a VA 
examination to determine the nature and 
extent of all right-knee pathology.  The 
claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report should reflect 
whether such a review of the claims file 
was made.  All necessary tests should be 
conducted and all findings reported in 
detail.  The examiner should describe, in 
degrees, any limitation of motion of the 
right knee.  In particular, the examiner 
is requested to: (1) express an opinion 
as to whether pain could significantly 
limit the functional ability of the right 
knee during flare-ups or when it is used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether 
as a result of the disability in question 
the veteran exhibits any weakened 
movement, excess fatigability or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability or incoordination; and (3) 
discuss any findings, as appropriate, 
such as recurrent subluxation, lateral 
instability, any dislocated cartilage and 
the frequency of any episodes of 
"locking," pain and effusion into the 
joint--due to the service-connected 
condition.  Reasons and bases for all 
conclusions should be provided.

The veteran is hereby informed that 
failure to report for the examination may 
result in a denial of his claim.

3.  The RO should then readjudicate the 
remanded claims.  If any claim is not 
resolved to the veteran's satisfaction, 
he and his representative should be 
provided with a supplemental statement of 
the case and an appropriate opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


 



